United States Court of Appeals
      for the Federal Circuit
                ______________________

             ELCOMMERCE.COM, INC.,
                Plaintiff-Appellant,

                           v.

         SAP AG AND SAP AMERICA, INC.,
               Defendants-Appellees.
              ______________________

                      2011-1369
                ______________________

   Appeal from the United States District Court for the
Eastern District of Pennsylvania in No. 09-CV-4458,
Judge Jan E. Dubois.
                ______________________

              Decided: February 24, 2014
               ______________________

    CHRISTOPHER R. BENSON, Fulbright & Jaworski,
L.L.P., of Austin, Texas, argued for plaintiff-appellant.
With him on the brief were SHEILA KADURA, of Austin,
Texas, and JONATHAN S. FRANKLIN, of Washington, DC.

    MICHAEL A. MORIN, Finnegan, Henderson, Farabow,
Garrett & Dunner, LLP, of Washington, DC, argued for
defendants-appellees. With him on the brief were J.
MICHAEL JAKES, NAVEEN MODI, and LUKE J. MCCAMMON,
of Washington, DC; and JOSEPH E. PALYS, of Reston,
2                                 ELCOMMERCE.COM    v. SAP AG


Virginia. Of counsel on the brief was SAMIR N. PANDYA,
SAP America, Inc., of Newtown Square, Pennsylvania.
                 ____________________
 Before NEWMAN, PLAGER, and WALLACH, Circuit Judges.
    Opinion for the court filed by NEWMAN, Circuit Judge.
  Dissenting in part opinion filed by WALLACH, Circuit
                         Judge.
NEWMAN, Circuit Judge.
     Elcommerce.com, Inc. is the owner of United States
Patent No. 6,947,903 (“the ’903 patent”), directed to a
system and method of monitoring a supply chain of com-
ponents in order to coordinate and stabilize the supply of
components from various producers. Elcommerce brought
suit in the United States District Court for the Eastern
District of Texas, charging SAP AG and SAP America,
Inc. (collectively “SAP”) with patent infringement. SAP
filed a declaratory judgment counterclaim that the ’903
patent is invalid, unenforceable, and not infringed. On
SAP’s motion, the district court transferred the case to the
United States District Court for the Eastern District of
Pennsylvania. Elcommerce objected to the transfer on
jurisdictional and venue grounds, and on this appeal
elcommerce requests that the Pennsylvania court’s judg-
ment be voided and the case returned to Texas for trial.
    The Pennsylvania district court construed the claims
of the ’903 patent, and on this claim construction the
court entered summary judgment that the asserted sys-
tem claims 22–30, 32, 33 and 37 are invalid for indefi-
niteness under 35 U.S.C. §112 ¶2, based on failure to
comply with the requirements of §112 ¶6. The parties
stipulated that the district court’s claim construction
precludes finding that SAP infringes any of the asserted
method claims 1, 3, 4, 12, 13, 17–21, 38, 43, 44, 47, 50, 53,
or 54. Final judgment was entered of invalidity of the
ELCOMMERCE.COM    v. SAP AG                                 3


system claims and non-infringement of the method
claims. 1
    On appeal by elcommerce, we affirm the district
court’s construction of the ’903 patent’s claim terms
“independent supply chain sites,” “scanning for,” “detect-
ing,” and “monitoring for changed supply-related data
information.” On this ground, the parties’ stipulation of
non-infringement of the method claims is affirmed.
    For the system claims the ruling of invalidity is va-
cated, for the summary judgment was based on an incor-
rect evidentiary premise. SAP had incorrectly informed
the district court that Federal Circuit precedent makes
unnecessary consideration of evidence of the knowledge
and understanding of the relevant technology by persons
of skill in the field of the invention. Thus SAP declined to
provide evidence of how such persons would view the
description of “structure, materials, or acts” in the specifi-
cation for performance of the several functions claimed in
the form authorized by 35 U.S.C. §112 ¶6. On this ab-
sence of evidence, the district court held that every
claimed function was devoid of support, and therefore that
every system claim is invalid on the ground of indefinite-
ness. Because invalidity must be proven by clear and
convincing evidence, we vacate the court’s rulings with
respect to the system claims, and remand for determina-
tion of validity on an appropriate evidentiary record and
standard.




   1  elcommerce.com, Inc. v. SAP AG, No. 09-4458,
2011 WL 710487 (E.D. Pa. March 1, 2011) (herein “Op.”).
4                                ELCOMMERCE.COM    v. SAP AG


                             I
                 JURISDICTION AND VENUE
    Soon after the filing of suit by elcommerce in the
Eastern District of Texas, SAP moved under 28 U.S.C.
§1404(a) for transfer to the Eastern District of Pennsyl-
vania, on SAP’s statement that Pennsylvania is the
headquarters location of SAP America and the location of
its witnesses and documents. Elcommerce objected to the
transfer, stating that it is the plaintiff’s prerogative to
choose the forum, that §1404(a) favors keeping the action
in Texas, that personal jurisdiction over SAP exists in
Texas based on SAP’s commercial activities in Texas, and
that the Eastern District of Pennsylvania lacks personal
jurisdiction over elcommerce. The Texas district court
granted the transfer. 2
     On arrival in the Eastern District of Pennsylvania, el-
commerce again disputed the Pennsylvania court’s per-
sonal jurisdiction over it, and requested transfer back to
Texas. The Pennsylvania court denied the request, 3
stating that “[u]nder law-of-the-case principles, if the
transferee court can find the transfer decision plausible,
its jurisdictional inquiry is at an end,” quoting Christian-
son v. Colt Industries Operating Corp., 486 U.S. 800, 819
(1988).
     Elcommerce appeals the transfer, on the grounds that
it is the defendant to SAP’s declaratory judgment coun-
terclaims that were filed in Texas and included in the
transfer to Pennsylvania, and that judgment cannot be


    2  elcommerce.com, Inc. v. SAP AG, No. 07-383 (E.D.
Tex. Sept. 29, 2009) (granting transfer to Pennsylvania).
    3    elcommerce.com, Inc. v. SAP AG, No. 09-4458, slip
op. at 2 (E.D. Pa. Dec. 14, 2009) (denying return to Texas).
ELCOMMERCE.COM    v. SAP AG                                 5


entered against a defendant or its property over which the
court does not have personal jurisdiction. Elcommerce
states that it does not have minimum contacts with the
Eastern District of Pennsylvania or with the state of
Pennsylvania, and that minimum contacts are required
for personal jurisdiction. Elcommerce cites International
Shoe Co. v. Washington, 326 U.S. 310 (1945), where the
Court explained that “due process requires only that in
order to subject a defendant to a judgment in personam, if
he be not present within the territory of the forum, he
have certain minimum contacts with it such that the
maintenance of the suit does not offend ‘traditional no-
tions of fair play and substantial justice.’” Id. at 316
(quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)).
Thus elcommerce argues that the judgment invalidating
its patents via declaratory judgment counterclaim could
not properly be decided in Pennsylvania.
     Elcommerce also stresses that as plaintiff it is entitled
to its choice of forum, and states that Federal Circuit
precedent in similar circumstances is explicitly contrary
to the transfer. Thus elcommerce states that the Eastern
District of Pennsylvania lacked jurisdiction to enter a
binding judgment in this suit, and asks that the Pennsyl-
vania judgment be vacated and the case returned to Texas
for trial.
                              A
    SAP proposes first that this court need not be con-
cerned with the question of personal jurisdiction over
elcommerce in Pennsylvania, offering the theory that any
transfer error is harmless because the dispositive issues
on this appeal—claim construction and validity under
§112—are questions of law that the Federal Circuit
decides de novo. SAP states that it is irrelevant whether
the appealed decision was rendered by a district court in
Texas or in Pennsylvania, because on appeal the Federal
6                                 ELCOMMERCE.COM     v. SAP AG


Circuit decides these questions for itself, with no defer-
ence to the district court’s rulings.
     It is axiomatic that jurisdiction must be present in
every tribunal, whether the issue is one of fact or law, and
whatever the standard of appellate review. “ ‘Without
jurisdiction the court cannot proceed at all in any cause’;
it may not assume jurisdiction for the purpose of deciding
the merits of the case.” Sinochem Int’l Co. v. Malaysia
Int’l Shipping Corp., 549 U.S. 422, 431 (2007) (quoting
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94
(1998)). If jurisdiction is absent in the district court its
decision is void, for “[t]he requirement that jurisdiction be
established as a threshold matter springs from the nature
and limits of the judicial power of the United States and
is inflexible and without exception.” Steel Co., 523 U.S. at
94–95.
    A void decision cannot receive appellate review, even
when review is by de novo determination. There must be
jurisdiction in the district court to reach an appealable
judgment; SAP’s proposition of harmless error is merit-
less.
                              B
    The transfer to Pennsylvania was founded on the
statutory authorization of transfer of civil actions between
federal district courts, on specified conditions:
    For the convenience of parties and witnesses, in
    the interest of justice, a district court may trans-
    fer any civil action to any other district or division
    where it might have been brought.
28 U.S.C. §1404(a) (1996). Absent consent, the transferee
forum must be a court in which the action “might have
been brought.” Hoffmann v. Blaski, 363 U.S. 335, 343–44
(1960). Elcommerce agrees that it could have sued SAP in
ELCOMMERCE.COM   v. SAP AG                              7


the Eastern District of Pennsylvania, but stresses that
SAP could not have brought a declaratory judgment
action against elcommerce in Pennsylvania.
    Elcommerce states that the Pennsylvania judge erro-
neously concluded that because elcommerce was the
plaintiff in the Texas action, personal jurisdiction over
elcommerce in Pennsylvania is unnecessary in an action
transferred under §1404(a). Elcommerce recognizes that
as plaintiff in Texas it was subject to the Texas court’s
jurisdiction over any relevant counterclaims filed by the
defendant, but argues that its voluntary submission to
the jurisdiction of the Texas court does not carry over to
an involuntary transfer to a different venue. See Lindahl
v. Office of Pers. Mgmt., 470 U.S. 768, 793 n.30 (1985)
(“venue considerations come into play only after jurisdic-
tion has been established”).
   Elcommerce stresses that SAP’s response to the Texas
complaint included declaratory judgment counterclaims,
and argues that personal jurisdiction in Pennsylvania was
improper because a declaratory judgment action could not
have been brought against elcommerce in Pennsylvania.
Elcommerce states that without personal jurisdiction a
court cannot enter a binding judgment against a defend-
ant, and that it is the defendant to SAP’s declaratory
judgment counterclaims. Thus elcommerce states that
the Pennsylvania court did not have jurisdiction to render
the decision here on appeal.
    Elcommerce argues that due process principles sup-
port its position, citing Burger King Corp. v. Rudzewicz,
471 U.S. 462, 471–72 (1985) (“The Due Process Clause
protects an individual’s liberty interest in not being
subject to the binding judgment of a forum with which he
has established no meaningful ‘contacts, ties, or rela-
tions.’”) (quoting International Shoe, 326 U.S. at 319).
Elcommerce states that the Pennsylvania court did not
8                                 ELCOMMERCE.COM    v. SAP AG


have personal jurisdiction over elcommerce for resolution
of the declaratory action, and could not declare the el-
commerce patents invalid.
    Elcommerce states that the entirety of the Texas ac-
tion including the declaratory counterclaims could not
have been transferred to Pennsylvania, and that since it
is generally improper to transfer only part of a pending
case, the entire transfer and the decision thereof are void.
Elcommerce states that in Hildebrand v. Steck Manufac-
turing Co., Inc., 279 F.3d 1351 (Fed. Cir. 2002) this court’s
holding involving claims and counterclaims supports the
elcommerce position. SAP responds that Hildebrand is
adequately distinguished on its facts.
    In Hildebrand this court held that there was not per-
sonal jurisdiction over the defendant patentee in a declar-
atory judgment action filed by the purported infringer.
Jurisdiction in that venue was not cured when the pa-
tentee later filed suit as plaintiff on the same patent in a
different venue. Steck Manufacturing had filed a declara-
tory action against the patentee Hildebrand in the South-
ern District of Ohio, requesting declarations of non-
infringement, patent invalidity, and tortious interference
with contract. Nine days later Hildebrand filed an in-
fringement suit against Steck in the District of Colorado.
The Colorado court granted Steck’s motion to transfer the
infringement suit to Ohio, citing the “first-filed” rule.
Hildebrand refused to participate in Ohio, stating that the
Ohio court lacked personal jurisdiction over it. The Ohio
court then entered a default judgment against Hilde-
brand.
    On appeal to the Federal Circuit, Hildebrand argued
that his suit as plaintiff in Colorado on the same subject
matter did not impart or concede personal jurisdiction
over Hildebrand as defendant in the previously filed Ohio
action. This court agreed, held that the Ohio court lacked
ELCOMMERCE.COM    v. SAP AG                                9


personal jurisdiction over Hildebrand, and vacated the
Ohio judgment. The court reasoned that Hildebrand
could not be sued as defendant in Ohio because he had no
minimum contacts with Ohio, and that Hildebrand’s
subsequent suit as plaintiff in Colorado “do[es] not create
a constitutionally adequate basis for personal jurisdiction”
in Ohio. Id. at 1356. This court held that the Colorado
court’s transfer to Ohio of the action filed by Hildebrand
in Colorado did not cure the absence of personal jurisdic-
tion over Hildebrand in Ohio.
    Elcommerce argues that the jurisdictional posture in
this case is analogous, and that Hildebrand established
that it is improper to transfer an action from a forum that
has voluntary personal jurisdiction over the plaintiff, to a
forum that does not have either voluntary or actual
personal jurisdiction when the plaintiff is a counterclaim
defendant. Elcommerce states that Hildebrand requires
that this court return the entire action to Texas, where
the district court has jurisdiction of the claims and coun-
terclaims filed by both sides.
     We conclude that Hildebrand supports the rulings of
the Texas and Pennsylvania district courts. Jurisdiction
is determined at the time the complaint is filed. In Hilde-
brand there was not personal jurisdiction over Hildebrand
as defendant in the first-filed action in Ohio, and this flaw
was not cured by transfer to Ohio of Hildebrand’s later-
filed Colorado suit. Here, in the first-filed Texas case
there was personal jurisdiction over both the plaintiff
elcommerce and the defendant SAP, and elcommerce as
plaintiff was subject to the declaratory counterclaims filed
by SAP in Texas. This jurisdiction was preserved when
the entire action was transferred to Pennsylvania under
§1404(a).
    Precedent supports the position that personal juris-
diction over the plaintiff, in the forum in which the plain-
10                              ELCOMMERCE.COM    v. SAP AG


tiff filed suit, is not lost when the entire case is trans-
ferred to a forum in which the plaintiff could have sued
this defendant. In In re Genentech, 566 F.3d 1338 (Fed.
Cir. 2009) this court applied this principle to a foreign
plaintiff and explained that “[t]here is no requirement
under §1404(a) that a transferee court have jurisdiction
over the plaintiff or that there be sufficient minimum
contacts with the plaintiff; there is only a requirement
that the transferee court have jurisdiction over the de-
fendants in the transferred complaint.” Id. at 1346.
    In Genentech the patentee Sanofi, a company of Ger-
many, filed suit against Genentech in a Texas district
court. Genentech requested that the suit be transferred
to the Northern District of California. Sanofi argued that
as plaintiff it had the right to choose the forum, that
personal jurisdiction over Genentech in the Texas court
was not disputed, and that the California court would be
obliged to waste judicial resources to determine if it
possessed personal jurisdiction over the German plaintiff.
Genentech in turn argued the convenience to it and its
witnesses of the California venue. The Texas district
court granted the transfer and this court affirmed, observ-
ing that California is “the clearly more convenient venue.”
Id. at 1348.
    Both Hildebrand and Genentech support the district
courts’ rulings on the transfer from Texas to Pennsylva-
nia, for the transfer is apt on venue considerations, and
the Pennsylvania court possesses jurisdiction to decide
the issues raised by the complaint, including the defenses
and declaratory counterclaims. We discern no abuse of
discretionary authority in the transfer.
ELCOMMERCE.COM   v. SAP AG                               11


                             II
                  THE METHOD CLAIMS
    The district court construed various terms in the
method and system claims. The parties stipulated that on
the district court’s claim construction SAP does not in-
fringe any of the asserted method claims.
    The ’903 patent’s method claims set forth steps in
monitoring a supply chain of components used in manu-
facture. The monitoring is for the purpose of facilitating
and coordinating the supply of components provided by
separate entities. The ’903 patent explains that supply
problems arise in various ways, such as when entities in
the chain maintain their supply-related data in different
or uncoordinated formats, and are not readily informed of
changes in utilization or need.
     The ’903 patent includes claims to a method that col-
lects information from each supply site, places the infor-
mation in a common format, makes the coordinated
supply information available to the entities in the supply
chain, and detects and alerts the entities to any supply
problem. Claim 1 outlines the steps of the method as
follows, with the claim construction terms on appeal
shown in boldface:
   1. A method of monitoring supply chain activity,
      comprising:
       scanning for changed supply-related data at
   independent supply chain sites within the
   supply chain;
       extracting the supply-related data at the in-
   dependent supply chain, the data being main-
   tained in plural formats at the supply chain sites,
   where each of the supply chain sites represents
   an independent entity in the supply chain;
12                                  ELCOMMERCE.COM     v. SAP AG


         translating the extracted data into a common
     format;
         uploading the extracted data from each sup-
     ply chain site to a data collection site, the data col-
     lection site collecting the extracted data; and
         upon a request from a user associated with
     one of the supply chain sites, formatting, at the
     data collection site, a portion of the collected data,
     retrieved from one of the supply chain sites other
     than the site of the user, into one of a plurality of
     views, responsive to criteria selected by the user,
     for presentation to the user, the portion of format-
     ted data being dependent on access rights granted
     to the user’s supply chain site, and publishing the
     formatted data view to the user’s supply chain
     site;
         at the data collection site, monitoring in-
     bound data from multiple supply chain sites;
         detecting a problem condition if there is a
     surplus or shortage in the collected data retrieved
     from at least one of the supply chain sites other
     than the site of the user; and
         responding to the problem condition by assert-
     ing an alert to the user, where the alert indicates
     a problem condition associated with at least one of
     the supply chain sites other than the site of the
     user.
The district court conducted a Markman hearing, and
construed various claim terms in a manner whereby, the
parties stipulated, method claims 1, 3, 4, 12, 13, 17–21,
38, 43, 44, 47, 50, 53, and 54 do not cover SAP’s activities,
thus negating infringement of these claims. Elcommerce
appeals the construction of the following terms:
ELCOMMERCE.COM   v. SAP AG                               13


   “Independent supply chain sites”
    The district court construed “independent supply
chain sites” to mean “a supply chain entity that is not
subject to the control or authority of, and is unrelated to,
each other supply chain entity.” Op. at 8. The court
observed that elcommerce invoked this construction of the
term “independent” in reexamination proceedings at the
PTO to distinguish the ’903 patent from prior art systems
where the “data warehouses are for companies that are
related to each other.” Op. at 7. Thus the court ruled
that “‘independent sites’ must be unrelated and not
subject to another’s control,” reasoning that “otherwise
getting each site to coordinate its ‘business method and
database’ with those of the other sites would not present a
challenge requiring use of the invention.” Op. at 6.
    Elcommerce argues that the term “independent sup-
ply chain sites” requires only that each supply chain site
is separate, and that the sites need not be totally inde-
pendent of each other. Elcommerce states that the plain
meaning of this term is sufficient and that no construction
is necessary, or, in the alternative, that the term means
“a separate entity within the supply chain.” If the sites
are separate but not totally independent, elcommerce
argues that SAP’s practices are covered by this term.
    Elcommerce states that the district court gave this
term an inappropriately narrow construction, by incorpo-
rating the concepts of “control or authority” and “unrelat-
ed” into the meaning of “independent.” Elcommerce
argues that these concepts are not stated in the specifica-
tion or prosecution history, and that the district court
erred when it reasoned that the site entities must not be
under the same “control or authority” in order to be
independent. Elcommerce argues that the specification
shows that “independent” simply refers to separate enti-
ties in a supply chain, and that it is irrelevant whether
14                              ELCOMMERCE.COM    v. SAP AG


there is common control of more than one site. Elcom-
merce points to the Summary of the Invention, which
states that “[s]upply chain sites can include any or all of
contract managers (CMs), vendors, distributors and an
original equipment manufacturer (OEM).” ’903 patent,
col.3, ll.25–27. Thus elcommerce argues that the specifi-
cation requires only that the supply chain sites are “sepa-
rate,” not that they are unrelated.
    Elcommerce points out that “independent” was added
to the ’903 claims in order to distinguish the Huang
reference, which shows an internal/single-entity supply
chain. Elcommerce argues that “as long as the supplier is
a separate entity—regardless of whether it is or is not
subject to the control or authority of another supply chain
site—the distinction drawn between the ’903 patent and
Huang is satisfied.” Elcommerce Br. 56. Elcommerce
cites Omega Engineering, Inc. v. Raytek Corp., 334 F.3d
1314, 1325–26 (Fed. Cir. 2003) for the proposition that
prosecution disclaimer requires that the alleged disavow-
al is both clear and unmistakable, and argues that the
district court’s reliance on prosecution argument to sup-
port the court’s requirement that the supply chain sites
are “unrelated” to each other, goes beyond the distinction
from the Huang reference that was made during prosecu-
tion.
    We conclude that the district court correctly construed
“independent supply chain sites” as requiring unrelated
sites. This construction is consistent with the specifica-
tion and the prosecution history, where elcommerce
distinguished the Huang reference by stating: “With prior
systems, independent entities are not able to easily and
quickly share information with each other. Typically,
their data is proprietary, and independent entities, such
as corporations, do not want to share their proprietary
information with each other.” Letter, U.S. Patent App.
ELCOMMERCE.COM    v. SAP AG                                15


09/546,347 at 17, July 27, 2004. The specification states
that the invention overcomes problems encountered with
independent manufacturers and vendors having distinct
business methods and databases, by providing a system
and method that receive data from independent sources
and place the data in a common format.
     The district court’s ruling that the entities in the sup-
ply chain must be unrelated and not merely separate is
the most reasonable reading of the claims in light of the
specification and the prosecution history. See Renishaw
PLC v. Marposs Società per Azioni, 158 F.3d 1243, 1250
(Fed. Cir. 1998) (“Ultimately, the interpretation to be
given a term can only be determined and confirmed with a
full understanding of what the inventors actually invent-
ed and intended to envelop with the claim.”). The district
court’s construction of “independent supply chain sites,”
as requiring unrelated supply sites is affirmed.
   “Monitoring,” “scanning,” and “detecting” at
“each” independent supply chain site
    The district court construed the terms “monitoring,”
“scanning,” and “detecting” as requiring that these func-
tions must be performed at “each” independent supply
chain site. Elcommerce argues that this construction
unduly restricts the fair scope of these terms in the
broader claims such as method claim 1 and system claim
37, for other claims recite specifically the location of the
detecting or monitoring activity. For example, claim 50
recites “[a] method of monitoring, at a data collection
center, . . . the method comprising: scanning for changed
supply-related information at independent supply chain
sites.” Elcommerce argues that because claim 50 explicit-
ly states that the scanning is performed at a data collec-
tion center, the district court’s construction that all of the
claims require that the scanning is performed at each
independent supply chain site must be wrong.
16                                 ELCOMMERCE.COM     v. SAP AG


    Elcommerce points out that the ’903 patent specifies
the location, when a claimed step takes place at a specific
location. For example, claim 37 states that the “means for
extracting” is located “at each supply chain site,” the
“means for formatting” is located “at the data collection
site,” and the “means for monitoring” is located “at the
data collection site.” Elcommerce thus argues that the
absence of specific locations in other claims means that
those claims are not similarly restricted, and that the
district court’s narrow construction of these terms for all
claims cannot be correct.
    SAP responds that the district court’s claim construc-
tion is required by the specification and prosecution
history. Claim 1 states “scanning for changed supply-
related data at independent supply chain sites within the
supply chain”; claim 22 states “a plurality of independent
supply chain sites . . . , each supply chain site . . . compris-
ing: a data transfer engine (DTE) which detects changed
supply-related data”; claim 37 states a “means for moni-
toring changed supply-related data at independent supply
chain sites within the supply chain”; claim 38 states
“installing a data transfer engine (DTE) in the first sup-
ply chain site . . . , in response to detecting changes in the
respective proprietary information at the first supply
chain site”; claim 50 states “scanning for changed supply-
related information at independent supply chain sites
within the supply chain”; claim 53 states “at each supply
chain site: . . . upon a triggering event in response to
detecting changes, forwarding . . .”; claim 54 states “at the
supply chain sites, monitoring the proprietary infor-
mation to detect any changes.” Thus SAP argues, and the
district court held, that all of the claims, broad and nar-
row, require detecting and monitoring at each supply
chain site.
ELCOMMERCE.COM    v. SAP AG                                 17


    The ’903 specification is in accord with the district
court’s construction. The Summary of the Invention
states that a “data transfer engine” is installed at each
site:
    The present invention eliminates much of the con-
    fusion which results from redesigning one or more
    complex legacy systems. Instead, legacy systems
    are left intact, and a data transfer engine (‘DTE’)
    is installed at each site. The DTE monitors the
    local system continuously, and takes whatever in-
    formation is available.
’903 patent, col.1, ll.61–66. The district court found that
“[t]he Summary of the Invention, which addresses the
patent as a whole, makes clear that these functions take
place at each independent supply chain site.” Op. at 12.
    We affirm the district court’s conclusion that the
scanning, detecting, and monitoring are performed at
each supply chain site, and affirm the court’s construction
of “independent supply chain sites,” “scanning for,” “de-
tecting,” and “monitoring” for changed supply-related
information. On the district court’s claim construction,
the parties stipulated that SAP does not infringe method
claims 1, 3, 4, 12, 13, 17–21, 38, 43, 44, 47, 50, 53, or 54 of
the ’903 patent. The judgment of non-infringement of
these claims is affirmed.
                              III
                    THE SYSTEM CLAIMS
    The district court held system claims 22–30, 32, 33
and 37 invalid for failure to comply with 35 U.S.C. §112
¶2 and ¶6:
    §112 ¶2. The specification shall conclude with one
    or more claims particularly pointing out and dis-
18                                ELCOMMERCE.COM    v. SAP AG


     tinctly claiming the subject matter which the ap-
     plicant regards as his invention.
     §112 ¶6. An element in a claim for a combination
     may be expressed as a means or step for perform-
     ing a specified function without the recital of
     structure, material, or acts in support thereof, and
     such claim shall be construed to cover the corre-
     sponding structure, material, or acts described in
     the specification and equivalents thereof.
The district court held that all of the “means” terms in the
system claims are inadequately supported by structure in
the specification as required by §112 ¶6, and thus that
the system claims are invalid for indefiniteness under
§112 ¶2. 4 Claim 37 is representative of the system
claims, all of which employ the means-plus-function form
authorized by §112 ¶6:
          37. A system for monitoring supply chain ac-
     tivity comprising a plurality of supply chain sites,
     comprising:
          means for monitoring changed supply-related
     data at independent supply chain sites within the
     supply chain;
          means for extracting, at each supply chain
     site, the supply-related data to be monitored,
     wherein the data is maintained in plural formats
     located among the supply chain sites, at least one
     of the supply chain sites corresponding to an in-


     4   Paragraphs 2 and 6 of 35 U.S.C. §112 were re-
placed with newly designated §§112(b) and 112(f) respec-
tively when §4(c) of the Leahy-Smith American Invents
Act (“AIA”), Pub. L. No. 112–29, took effect on September
16, 2012. Because this case was filed before that date, we
will refer to the pre-AIA version of §112.
ELCOMMERCE.COM   v. SAP AG                                 19


   dependent entity in the supply chain, being inde-
   pendent of another supply chain site;
       means for translating the data to a common
   format;
       means for uploading and collecting, from each
   supply chain site, the extracted data to a data col-
   lection site;
       means for formatting, at the data collection
   site, a portion of the collected data, retrieved from
   at least one of the supply chain sites other than
   the site of the user, into one of a plurality of
   views, responsive to criteria selected by a user as-
   sociated with a supply chain site, for presentation
   to the user, the portion of formatted data being
   dependent on access rights granted to the user’s
   supply chain site;
       means for publishing the formatted data view
   to the user’s supply chain site;
       means for monitoring, at the data collection
   site, inbound data from multiple supply chain
   sites;
       means for detecting a problem condition if
   there is a supply chain surplus or shortage detect-
   ed in the collected data retrieved from at least one
   of the supply chain sites other than the site of the
   user; and
       means for responding to the problem condition
   by asserting an alert, where the alert indicates a
   problem condition associated with at least one of
   the supply chain sites other than the site of the
   user.
Other claims contain additional functional terms claimed
as “means.” Elcommerce argues that the district court
erred in its interpretation and application of section 112,
and that the criteria for §112 ¶6 and ¶2 are met. In
Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d
20                               ELCOMMERCE.COM    v. SAP AG


1374, 1382 (Fed. Cir. 1999) the court explained that “[a]ll
one needs to do in order to obtain the benefit of that
claiming device [§112 ¶6] is to recite some structure
corresponding to the means in the specification, as the
statute states, so that one can readily ascertain what the
claim means and comply with the particularity require-
ment of ¶2.”
     Precedent elaborates that “[u]nder 35 U.S.C. § 112 ¶2
and ¶6, therefore, ‘a means-plus-function clause is indefi-
nite if a person of ordinary skill in the art would be una-
ble to recognize the structure in the specification and
associate it with the corresponding function in the claim.’”
Noah Sys., Inc. v. Intuit Inc., 675 F.3d 1302, 1312 (Fed.
Cir. 2012) (quoting AllVoice Computing PLC v. Nuance
Commc’ns, Inc., 504 F.3d 1236, 1241 (Fed. Cir. 2007)).
“The amount of detail that must be included in the speci-
fication depends on the subject matter that is described
and its role in the invention as a whole, in view of the
existing knowledge in the field of the invention.” Typhoon
Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376, 1385 (Fed.
Cir. 2011). Elcommerce stresses the continuing refer-
ences to “the existing knowledge in the field of the inven-
tion” and “the person of ordinary skill” as the foundation
for such determinations.
    SAP argued at the Markman hearing that the means-
plus-function terms in the ’903 patent do not have sup-
porting “structure or acts” in the specification, and argued
that since such support is absent, SAP could satisfy its
burden on indefiniteness without expert testimony or
other evidence of the existing knowledge in the field of the
invention. SAP urged that Federal Circuit precedent does
“not require” such evidence, citing the statement in De-
fault Proof Credit Card System, Inc. v. Home Depot U.S.A,
Inc., 412 F.3d 1291, 1302 (Fed. Cir. 2005), that “the
ELCOMMERCE.COM   v. SAP AG                               21


testimony of one of skill in the art cannot supplant the
total absence of structure from the specification.”
    Elcommerce in turn argued that determination of the
adequacy of the supporting structure or acts is made from
the viewpoint of persons of skill in the field of the inven-
tion, and that evidence of how such persons would view
the description should be presented to the court. Elcom-
merce pointed to the extensive precedent in which the
knowledge of persons skilled in the field was considered.
In Telcordia Technologies, Inc. v. Cisco Systems, Inc., 612
F.3d 1365, 1377 (Fed. Cir. 2010) the court referred to
expert testimony that an “ordinary artisan would have
recognized the controller as an electronic device with a
known structure.” In Technology Licensing Corp. v.
Videotek, Inc., 545 F.3d 1316, 1338–39 (Fed. Cir. 2008)
the court referred to expert testimony that “technology to
perform the claimed function was available at the rele-
vant time and would have been known to a person skilled
in the art.” See also Typhoon Touch, 659 F.3d at 1385
(“The defendants have directed us to no evidence that a
programmer of ordinary skill in the field would not un-
derstand how to implement this function.”).
    During the Markman hearing the district court per-
sistently asked for such evidence:
   THE COURT: Well, what evidence is there of
   what a person of ordinary skill in the art would
   understand the structure as defined in the patent
   to be, what evidence is there of that?
   SAP: Your Honor, we haven’t submitted a decla-
   ration or separate evidence from somebody of or-
   dinary skill in the art who says, I read the patent
   and I don’t see any structure. We’re actually not
   required to do that and, under the case law, the
   Federal Circuit’s case law, as well as other cases
22                                 ELCOMMERCE.COM    v. SAP AG


     interpreting it, that’s not a requirement. We can
     simply point to the absence of structure and, if it’s
     not there, it’s not there.
Transcript of Markman Hearing at 214, elcommerce.com,
Inc. v. SAP AG, 2011 WL 710487 (E.D. Pa. March 1, 2011)
(No. 61).
    SAP persisted in the position that Federal Circuit
precedent does “not require” evidence of how a person of
ordinary skill would understand the patent. The record
shows the judge’s concern with this decisional approach to
complex technology:
     THE COURT: How am I to determine what one of
     ordinary skill in the art would think?
     SAP: Well, your Honor, that’s what I’m here to do
     is to try to convince you that all those things Mr.
     Benson pointed to, it’s not structure. He’s simply
     pointing to phrases in the patent that repeat the
     function and simply repeating the function and
     drawing a box around it doesn’t convert it into
     structure.
Markman Tr., at 215.
    This inquiry by the court continued throughout the
Markman hearing. SAP presented only attorney argu-
ment concerning the structure and acts set forth in the
patent, and elcommerce stressed that SAP bears the
burden of proving invalidity of duly granted claims:
     ELCOMMERCE: So, when SAP comes up here,
     they have to show you that one of ordinary skill in
     the art would not understand things like the DTE
     or the DCS or whatever structure we point to,
     would not be understood by one of ordinary skill
     in the art to perform the particular function. And
     they have presented zero evidence about how one
ELCOMMERCE.COM   v. SAP AG                                23


   of ordinary skill in the art would view what we’ve
   shown.
   ….
   THE COURT: But, how do I determine what is
   understood by one skilled in the art?
   ELCOMMERCE: You’d probably have to get
   somebody up in the box, that’s the witness box,
   raise their right hand and testify one way or an-
   other. That’s probably, that’s the only way that I
   know of doing this. To come in and just have a
   lawyer argue it, is not enough. This is to be de-
   termined in view of one of ordinary skill in the
   art. They have not submitted any declarations of
   any experts. They haven’t submitted declarations
   of one of ordinary skill in the art.
Markman Tr., at 187–89.
     Elcommerce pointed out to the court that during the
examination and two reexaminations of the ’903 patent,
no issue was raised by the PTO, as the expert agency, as
to whether the specification met the requirements of
section 112. The PTO examination guidelines instruct
that the analysis for §112 ¶6 is made from the viewpoint
of “those skilled in the art”; the Manual of Patent Exam-
ining Procedure states:
   The disclosure of the structure (or material or
   acts) may be implicit or inherent in the specifica-
   tion if it would have been clear to those skilled in
   the art what structure (or material or acts) corre-
   sponds to the means (or step)-plus-function claim
   limitation.
MPEP §2181(II)(A) (8th ed. 2001).
24                                ELCOMMERCE.COM    v. SAP AG


    In Atmel Corp., 198 F.3d at 1382, the court explained
that section 112 does not require the drafter “to encumber
the specification” with information known to a person of
skill in the field of the invention; nor does section 112
require that the specification reproduce information
routinely possessed by persons in the field of the inven-
tion. See Creo Prods., Inc. v. Presstek, Inc., 305 F.3d 1337,
1347 (Fed. Cir. 2002) (“To the extent that [Appellant]
contends that additional structure is required for com-
pletely performing the function of ‘rotating each cylinder,’
we consider such structure to be implicit in the disclosure
of the ’368 patent.”).
    This court has “noted that ‘typically’ expert testimony
will be necessary in cases involving complex technology.”
Centricut, LLC v. Esab Grp., Inc., 390 F.3d 1361, 1370
(Fed. Cir. 2004) (quoting Schumer v. Lab. Computer Sys.,
Inc., 308 F.3d 1304, 1315 (Fed. Cir. 2002)). However, SAP
apparently persuaded the district court (and our colleague
in dissent) that no evidence of the understanding and
knowledge of persons of skill in the field need be present-
ed or indeed would be useful even if the trial court
thought otherwise.
    Having been led into error, the district court further
erred by ignoring the protocols of claims for computer-
implemented systems set forth in Finisar Corp. v. Di-
recTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008)
(the patent may describe the system “in any understand-
able terms including as a mathematical formula, in prose,
or as a flow chart, or in any other manner that provides
sufficient structure”). This led the district court to over-
look or reject elcommerce’s standard use of prose, dia-
grams, and flow charts.
    The court explained in Finisar that the patent must
describe sufficient structure or acts whereby a person of
ordinary skill in the field could perform the specified
ELCOMMERCE.COM    v. SAP AG                               25


function without undue experimentation. Id. The court
explained that the patent need not include information
and knowledge possessed by persons of ordinary skill in
the field of the invention, id., and that when the structure
or acts that perform the function “would be ‘well within
the skill of persons of ordinary skill in the art,’ such
functional-type block diagrams may be acceptable and, in
fact, preferable if they serve in conjunction with the rest
of the specification to enable a person skilled in the art to
make such a selection and practice the claimed invention
with only a reasonable degree of routine experimenta-
tion.” In re Ghiron, 442 F.2d 985, 991 (CCPA 1971).
However, despite page-after-page of text and flow-charts
and block diagrams illustrating supporting structure, the
district court invalidated all of the claims that were
written in terms of §112 ¶6.
     Elcommerce points to the lengthy description of per-
formance of the functions of the elcommerce system. The
’903 patent provides over eight columns of “Detailed
Description of the Invention,” with frequent references to
the twenty-four pages of graphs and diagrams. For
example, for the term “means for monitoring changed
supply-related data at independent supply chain sites
within the supply chain,” elcommerce points to the de-
scription of the data transfer engine, such as: the DTE
“monitors the local system continuously, and takes what-
ever information is available,” ’903 patent, col.1, ll.64–66;
“[i]n one embodiment, the DTE looks for changes to data
and uploads new data to the data collection site . . . upon
finding a change,” id. at col.5, ll.62–64; “[t]he DTE takes
data in any size or format, including various databases 24
and/or spreadsheets 22 [numbers from the flowcharts]
and/or text files such as ASCII files, and corrects, trans-
lates and formats the data into ‘clean’ data,” id. at col.5,
ll.59–64; “[t]his process . . . can be performed regularly,
upon the expiration of the predetermined time period or,
26                                 ELCOMMERCE.COM    v. SAP AG


for example, when a change in the data is detected at the
supply chain site,” id. at col.6, ll.44–48; and intervening
text. Elcommerce states, and SAP does not dispute, that
these acts described in the specification would be under-
stood and do not require undue experimentation.
     As another example, for the claim term “means for
formatting,” the specification states that “[a] publisher 36
receives query requests form the various sites 19” and
“formats and publishes the relevant supply-chain data to
the requesting site,” id. at col.6, ll.18–23, and describes
several ways by which the publisher performs this func-
tion, e.g., ’903 patent, col.3, ll.35–39 (“An analysis report
is generated responsive to report selection by a user. The
generated report is provided, responsive to user selection
of report destinations, by emailing, printing, storing as a
file or displaying on a monitor or a screen, the report.”);
id. at col.10, ll.59–67 (“A selected report can be sent to the
screen, to a printer, to a file, or to a person via email, by
selecting the respective button 272, 274, 280, 286.” (refer-
ring to the flowchart)). The patent explains that the
formatting depends on the selection of the user, e.g., ’903
patent at col.3, ll.40–42 (“Data is displayed in a window at
a site’s display according to a category selected by a user
at the site . . .”). The patent includes specific illustrations
of formatting, such as:
     “From page” and “To” fields 276, 278 allow the
     printing of only selected pages. File Name and
     File Type fields 284, 288 allow the designated re-
     port to be named and saved in a variety of for-
     mats. To, cc:, Subject and message fields, 288,
     290, 292 and 294 respectively, allow the user to
     specify recipients of the report, and to add a sub-
     ject and remarks.
ELCOMMERCE.COM   v. SAP AG                               27


Id. at col.10, ll.59–67. The patent presents screen shots of
formatted data in Figures 2–11D; for example, Figure 3A
shows:




    Despite this description in the patent, the district
court ruled that the patent is “totally silent” as to the
disclosure of “structure and acts” in performance of all of
the functions. 5

   5    Our colleague in dissent argues that these de-
scriptions of structure are not an “algorithm” for the
purposes of §112 ¶6. The usage “algorithm” has indeed
become patent jargon, but it does not convert the estab-
lished description requirements into the need for mathe-
matical equations or software programs. The court has
reaffirmed that §112 ¶6 can be met by description in the
form of “a mathematical formula, in prose, as a flow chart,
or in any other manner that provides structure,” Finisar,
523 F.3d at 1340. The usage “algorithm” does not add a
new requirement to description under §112 ¶6. Nor do we
28                                ELCOMMERCE.COM    v. SAP AG


    SAP did not present evidence regarding the
knowledge of persons of skill in the field of the invention.
The district court received no evidence on whether such
persons would “ ‘know and understand what structure
corresponds to the means limitation.’ ” Finisar, 523 F.3d
at 1340 (quoting Biomedino, LLC v. Waters Techs. Corp.,
490 F.3d 946, 949-50 (Fed. Cir. 2007)).            However,
“[w]hether a patent adequately sets forth structure corre-
sponding to a claimed function necessitates consideration
of the disclosure of the specification from the viewpoint of
one skilled in the art.” Intellectual Prop. Dev., Inc. v. UA-
Columbia Cablevision of Westchester, Inc., 336 F.3d 1308,
1319 (Fed. Cir. 2003). This viewpoint was withheld from
the district court.
    The burden was on SAP to prove by clear and convinc-
ing evidence that a person of ordinary skill in the field of
the invention would be unable to recognize supporting
structure and acts in the written description and associ-
ate it with the corresponding function in the claim. See
TecSec, Inc. v. Int’l Bus. Machs. Corp., 731 F.3d 1336,
1349 (Fed. Cir. 2013) (“The party alleging that the specifi-
cation fails to disclose sufficient corresponding structure
must make that showing by clear and convincing evi-
dence.”). While “the person of ordinary skill in the art” is
a legal construct, like “the reasonable man,” and claim
construction is ultimately a matter for the judges, it
cannot be assumed that judges are persons of ordinary
skill in all technological arts.
    Nor can it be assumed that, without evidence, a gen-
eral purpose judge could ascertain the position of persons
of skill in the art and conclude that there is not a shred of

share our colleague’s view that this court should perform
the analysis, exercising our own expertise, in the absence
of evidence and expert guidance.
ELCOMMERCE.COM   v. SAP AG                              29


support for any of the eleven interrelated means-plus-
function claim limitations, as argued by SAP. The district
court rightly was concerned about what a person of skill
in the art might make of the lengthy written description
and flow-charts and the multiple claimed functions. The
judge repeatedly asked for evidence of what such a person
would understand in this particular setting. Instead of
evidence, SAP submitted only attorney argument.
    The district court accepted SAP’s position that no ex-
ternal evidence was “required” and could be relied upon to
show how a person of ordinary skill would understand the
descriptive text and flowcharts and diagrams in the
patent. However, the adequacy of a particular description
is a case-specific conclusion, not an all-purpose rule of
law. Findings as to what is known, what is understood,
and what is sufficient, must be based on evidence.
    Without evidence, ordinarily neither the district court
nor this court can decide whether, for a specific function,
the description in the specification is adequate from the
viewpoint of a person of ordinary skill in the field of the
invention. We do not of course hold that expert testimony
will always be needed for every situation; but we do hold
that there is no Federal Circuit or other prohibition on
such expertise. See Daubert v. Merrell Dow Pharm., Inc.,
509 U.S. 579 (1993). The district court persistently asked
for evidence and was given none. Without more SAP
cannot overcome the presumption of patent validity.
     We conclude that the district court erred in granting
summary judgment without a proper evidentiary basis for
its conclusion. The burden was on SAP to prove its case,
and in the absence of evidence provided by technical
experts who meet the Daubert criteria there is a failure of
proof. Attorney argument is not evidence. We vacate the
district court’s rulings on the system claims, and remand
30                                ELCOMMERCE.COM   v. SAP AG


for application of appropriate evidentiary standards and
judicial procedures.
     AFFIRMED IN PART, VACATED IN PART, AND
                   REMANDED
     Each party shall bear its costs.
  United States Court of Appeals
      for the Federal Circuit
                  ______________________

              ELCOMMERCE.COM, INC.,
                 Plaintiff-Appellant,

                             v.

          SAP AG AND SAP AMERICA, INC.,
                Defendants-Appellees.
               ______________________

                        2011-1369
                  ______________________

   Appeal from the United States District Court for the
Eastern District of Pennsylvania in case no. 09-CV-4458,
Judge Jan E. Dubois.
                 ______________________
WALLACH, Circuit Judge, dissenting-in-part.
    I join the majority’s well-reasoned holdings on juris-
diction, venue, and claim construction. I agree that the
Eastern District of Pennsylvania properly exercised
jurisdiction over the transferred case and that the district
court correctly construed the disputed terms in the meth-
od claims.
    I depart, however, from the majority’s decision to va-
cate the district court’s indefiniteness holdings. In hold-
ing that SAP was required to provide expert testimony to
prove indefiniteness, the majority contradicts Noah
Systems, Inc. v. Intuit Inc., 675 F.3d 1302 (Fed. Cir. 2012),
where this court affirmed the exclusion of expert testimo-
ny from the indefiniteness inquiry when there was a total
2                                ELCOMMERCE.COM   v. SAP AG


absence of corresponding structure. As in Noah, the
asserted means-plus-function claims in this case are
directed to a special-purpose computer and thus require a
corresponding algorithm in the specification. As in Noah,
no algorithm is disclosed. Such “total absence of struc-
ture” renders the claims invalid for indefiniteness, and
expert testimony is neither required nor permitted to
supply the absent structure. Default Proof Credit Card
Sys., Inc. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1302
(Fed. Cir. 2005).
                            I.
    The system claims at issue contain multiple means-
plus-function terms that are implemented in software.
Means-plus-function terms are “construed to cover the
corresponding structure, material, or acts described in the
specification and equivalents thereof,” 35 U.S.C. § 112
¶ 6, and the absence of adequate corresponding structure
renders the claim indefinite under § 112 ¶ 2. In cases
such as this one, where the means-plus-function term is
implemented in software, the corresponding structure “is
the algorithm disclosed in the specification.” Harris Corp.
v. Ericsson Inc., 417 F.3d 1241, 1249 (Fed. Cir. 2005).
    The issue in this case is whether expert testimony is
required to prove indefiniteness of a means-plus-function
term when the specification contains no corresponding
structure. This court answered “no” in Noah, explaining
that expert testimony is not required where the specifica-
tion contains no algorithm corresponding to each recited
function. Noah, 675 F.3d at 1313, 1318–19. When there
is an identifiable algorithm, however, expert testimony
may be helpful in determining whether the algorithm is
adequate corresponding structure in the view of a skilled
artisan. Id. at 1313.
ELCOMMERCE.COM    v. SAP AG                                3


     The district court properly applied this rubric, holding
that “elcommerce has failed to describe structure at all,”
so “there is no need for SAP to introduce evidence, such as
expert testimony, about whether one skilled in the art
would perceive the description sufficiently definite to
satisfy the dictates of 35 U.S.C. § 112 ¶ 6.” elcom-
merce.com, Inc. v. SAP AG, No. 09-4458, 2011 WL 710487,
at *13 (E.D. Pa. Mar. 1, 2011) (“Claim Construction Op.”)
(citing Default Proof, 412 F.3d at 1302). The majority
holds the district court “erred in granting summary
judgment without a proper evidentiary basis for its con-
clusion,” Majority Op. at 29, but does not identify the
necessary algorithms for each of the recited means-plus-
function elements. Nor does it identify any factual dis-
pute, instead focusing on “the absence” of expert testimo-
ny. Id. It is questionable whether the absence of evidence
can create a disputed question of material fact necessary
to deny summary judgment. See Fed. R. Civ. P. 56(a).
Even more importantly, requiring expert testimony in
this case contradicts relevant precedent that prohibits
reliance on such testimony when there is a “total absence
of structure” from the specification. Noah, 675 F.3d at
1313 (the absence of an algorithm results in the “total
omission of structure”); Default Proof, 412 F.3d at 1302
(“[T]he testimony of one of ordinary skill in the art cannot
supplant the total absence of structure from the specifica-
tion.”). Contrary to Noah, which determined the absence
of an algorithm without expert testimony, the majority
states it is not the role of this court to determine the
presence or absence of an algorithm without “evidence
and expert guidance.” Majority Op. at 28 n.5.
    There can be no doubt that the absence of expert tes-
timony is the sole basis for the majority’s holding. To the
extent the majority “hold[s] that there is no Federal
Circuit or other prohibition on expertise,” id. at 29 (citing
Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579
4                                 ELCOMMERCE.COM   v. SAP AG


(1993)), that proposition is plainly correct, but is not at
issue in this case. The district court did not exclude any
expert testimony, because none was proffered by either
party.
     Nor does the majority identify algorithms correspond-
ing to each of the claimed functions, so that cannot be the
basis for its holding either. It cites generally to “page-
after-page of text and flow-charts and block diagrams
illustrating supporting structure,” id. at 25, but considers
only two of the eleven means-plus-function terms, see id.
at 25–27. It completely disregards the remaining seven
terms in claim 37, and the term in independent claim 22,
on which claims 23–30, 32, and 33 depend. Even one
indefinite term renders a claim invalid, and the majority’s
incomplete analysis necessarily assumes the “total ab-
sence of structure” for at least one term in each asserted
claim. The majority agrees that expert testimony is not
“needed for every situation.” Id. at 29. Yet if expert
testimony is required in this case, where there is a total
absence of structure, it is unclear when it would not be
required.
                            II.
     The district court’s predicament on remand shows the
difficulty with the majority’s holding. Assuming that SAP
does not renew its indefiniteness arguments, the district
court will have to construe the claims as coterminous with
the claimed functions, because the specification discloses
no algorithms to which the functions can be limited. See
35 U.S.C. § 112 ¶ 6. Such “pure functional claiming” is
the very practice that § 112 ¶ 6 is designed to prevent.
Noah, 675 F.3d at 1318 (“This court imposed the algo-
rithm requirement to prevent purely functional claiming
when a patentee employs a special purpose computer-
implemented means-plus-function limitation.”); Aristocrat
Techs. Austl. Pty. Ltd. v. Int’l Game Tech., 521 F.3d 1328,
ELCOMMERCE.COM   v. SAP AG                                5


1333 (Fed. Cir. 2008) (“The point of the requirement that
the patentee disclose particular structure in the specifica-
tion and that the scope of the patent claims be limited to
that structure and its equivalents is to avoid pure func-
tional claiming.”); Med. Instr. & Diag. Corp. v. Elekta AB,
344 F.3d 1205, 1211 (Fed. Cir. 2003) (“If the specification
is not clear as to the structure that the patentee intends
to correspond to the claimed function, then the patentee
has not paid that price but is attempting to claim in
functional terms unbounded by any reference to structure
in the specification.”).
    Nor could the district court rely on expert testimony
to limit the otherwise boundless functional construction
because it would “contradict” the intrinsic record, which
contains no such limitations. Helmsderfer v. Bobrick
Washroom Equip., Inc., 527 F.3d 1379, 1382 (Fed. Cir.
2008); see also Phillips v. AWH Corp., 415 F.3d 1303, 1315
(Fed. Cir. 2005) (quoting Metabolite Labs., Inc. v. Lab.
Corp. of Am. Holdings, 370 F.3d 1354, 1360 (Fed. Cir.
2004) (“In most cases, the best source for discerning the
proper context of claim terms is the patent specification
wherein the patent applicant describes the invention.”
(internal quotation marks omitted)); Finisar Corp. v.
DirecTV Grp., Inc., 523 F.3d 1323, 1328 (Fed. Cir. 2008)
(“[W]hile helpful, extrinsic sources . . . cannot overcome
more persuasive intrinsic evidence.”).
    Indefiniteness under § 112 ¶ 2 is meant to prevent
such boundless claim constructions. AllVoice Computing
PLC v. Nuance Commc’ns, Inc., 504 F.3d 1236, 1240 (Fed.
Cir. 2007) (“The test for definiteness asks whether one
skilled in the art would understand the bounds of the
claim when read in light of the specification.”). Indeed,
indefiniteness is part of claim construction, both of which
are questions of law. Noah, 675 F.3d at 1311 (“Whether a
claim complies with the definiteness requirement of 35
6                                ELCOMMERCE.COM     v. SAP AG


U.S.C. § 112 ¶ 2 is a matter of claim construction . . . .”);
see also Datamize, LLC v. Plumtree Software, Inc., 417
F.3d 1342, 1348 (Fed. Cir. 2005) (“In the face of an allega-
tion of indefiniteness, general principles of claim con-
struction apply.”). Just as there is no requirement for
expert testimony when construing means-plus-function
claims to cover the corresponding structure, expert testi-
mony is not needed to hold the claims indefinite when no
structure is disclosed. Default Proof, 412 F.3d at 1302.
    The majority nevertheless states that expert testimo-
ny is required, because the indefiniteness inquiry must be
conducted from the point of view of one skilled in the art.
Majority Op. at 28. Without expert testimony, the majori-
ty reasons, the district court was unable to discuss the
specification’s description of structure in light of “the
knowledge of persons of skill in the field of the invention.”
Id. That is not, as I understand it, what it means to view
claim construction or indefiniteness from the perspective
of one of skill in the art. Although both claim construc-
tion and indefiniteness are analyzed from the perspective
of a skilled artisan, Finisar, 523 F.3d at 1328 (citing
Phillips, 415 F.3d at 1312–13), the “hypothetical person
having ordinary skill in the art” is a “legal construct . . .
akin to the ‘reasonable person’ used as a reference in
negligence determinations,” In re Rouffet, 149 F.3d 1350,
1357 (Fed. Cir. 1998); see also Kimberly-Clark Corp. v.
Johnson & Johnson, 745 F.2d 1437, 1454 (Fed. Cir. 1984)
(describing the hypothetical skilled artisan as “an imagi-
nary being possessing ‘ordinary skill in the art’ created by
Congress to provide a standard of patentability”). Intrin-
sic evidence, not extrinsic, is most pertinent to determine
how that hypothetical person would view the relevant
claim terms. Phillips, 415 F.3d at 1317.
    While the majority is correct that patentees need not
“reproduce” in the specification “information routinely
ELCOMMERCE.COM   v. SAP AG                                7


possessed by persons in the field of the invention,” Majori-
ty Op. at 24, the obligation to provide adequate corre-
sponding structure for means-plus-function claims is
separate from the enablement requirement. “‘[A] patent-
ee cannot avoid providing specificity as to structure
simply because someone of ordinary skill in the art would
be able to devise a means to perform the claimed func-
tion.’” Function Media, L.L.C. v. Google Inc., 708 F.3d
1310, 1319 (Fed. Cir. 2013) (quoting Blackboard, Inc. v.
Desire2Learn Inc., 574 F.3d 1371, 1385 (Fed. Cir. 2009)).
To permit such unbounded functional claiming would
contravene the purpose of § 112 ¶ 2 by “‘allow[ing] the
patentee to claim all possible means of achieving a func-
tion.’” Id. (quoting Blackboard, 574 F.3d at 1385).
                             III.
     In holding that there was a “total absence of struc-
ture” in the ’903 patent, the district court considered each
of the eleven means-plus-function elements, including all
nine functions in claim 37, and found that none was
supported by the requisite algorithm for software-
implemented means-plus-function claims. The district
court concluded that the Data Transfer Engine (“DTE”)
and Data Collection Site (“DCS”)—which elcommerce
argued were corresponding structures—were described
solely in functional terms that did no more than restate
the claimed functions. Claim Construction Op. at *8
(citing Blackboard, 574 F.3d at 1383). On appeal, elcom-
merce devoted only two pages of its opening brief to
identifying purported algorithms for the claimed func-
tions, and neglected to even mention two of the functions
recited in claim 37. 1



   1    Specifically, elcommerce does not contest that the
functions of “detecting” and “responding to” a problem
8                                 ELCOMMERCE.COM     v. SAP AG


     The district court’s indefiniteness holding should be
affirmed, because the ’903 patent’s specification discloses
no algorithms corresponding to the eleven means-plus-
function terms. The first means-plus-function element of
claim 37, for example, recites “means for monitoring
changed supply-related data at independent supply chain
sites within the supply chain.” ’903 patent col. 15 ll. 30–
31. Elcommerce argues the DTE and the DCS provide
adequate structure for this function.
    No algorithm is disclosed. The specification states on-
ly that “[t]he DTE monitors the local system continuously,
and takes whatever information is available,” id. col. 1 ll.
64–66, and that the DCS is a location where inbound data
“is monitored,” id. col. 3 ll. 7–9. An algorithm must
“provid[e] some detail about the means to accomplish the
function,” Finisar Corp., 523 F.3d at 1340–41, and cannot
“‘simply describe[ ] the function to be performed,’” Black-
board, 574 F.3d at 1384 (quoting Aristocrat, 521 F.3d at
1334). In this case, the specification’s description of the
DTE and the DCS “simply describes the function to be
performed”: monitoring changed supply-related data.
Such language “describes an outcome, not a means for
achieving that outcome.” Id.
     The majority cites two other portions of the specifica-
tion that are meant to support the “monitoring changed
supply-related data at independent supply chain sites”
function. The first reference states that the DTE “looks
for changes to data,” ’903 patent col. 5 l. 63, but this again
restates the claimed function and substitutes “looks for”
instead of “monitors.” The second reference states that
the DTE “uploads new data to the [DCS],” id. col. 5 ll. 63–

condition lack a corresponding algorithm. Surely, this
court should at the very least affirm the invalidity of
claim 37 on this basis.
ELCOMMERCE.COM   v. SAP AG                                9


64, and “the DTE takes data in any size or format,” id. col.
5 l. 59. This merely repeats another claimed function in
claim 37—“means for uploading and collecting, from each
supply chain site, the extracted data to a data collection
site.” Id. col. 15 ll. 39–40 (emphasis added). “[D]isclosure
as to one function” cannot “fill the gaps in a specification
as to a different, albeit related, function.” Noah, 675 F.3d
at 1319.
    Nor do the flow charts provide the requisite algo-
rithm. Figure 1E (depicted below), for example, does no
more than restate other means-plus-function elements—
including “extract[ing] data,” “translat[ing] data,” “for-
mat[ting] data,” and “upload[ing] data”—and thus does
not provide the requisite algorithm for any one function.
10                                ELCOMMERCE.COM    v. SAP AG


The first box in Figure 1E instructs “extract data,” which
is merely a simplified version of another claimed func-
tion—“means for extracting, at each supply chain site, the
supply-related data to be monitored.” ’903 patent col. 15
ll. 32–33. The box does not explain how this function is
accomplished, nor do the other boxes in Figure 1E provide
any guidance in this respect. Rather, they simply restate
other, separate means-plus-elements: the functions of
“translating,” “uploading and collecting,” or “formatting”
data, as recited in claim 37. 2 The “means for monitoring
changed supply-related data” limitation therefore lacks a

     2   Claim 37 recites, in relevant part:
     means for extracting, at each supply chain site,
       the supply-related data to be monitored, where-
       in the data is maintained in plural formats lo-
       cated among the supply chain sites, at least one
       of the supply chain sites corresponding to an
       independent entity in the supply chain, being
       independent of another supply chain site;
     means for translating the data to a common for-
       mat;
     means for uploading and collecting, from each
       supply chain site, the extracted data to a data
       collection site;
     means for formatting, at the data collection site, a
       portion of the collected data, retrieved from at
       least one of the supply chain sites other than
       the site of the user, into one of a plurality of
       views, responsive to criteria selected by a user
       associated with a supply chain site, for presen-
       tation to the user, the portion of formatted data
       being dependent on access rights granted to the
       user’s supply chain site . . . .
’903 patent col. 15 ll. 32–48 (emphases added).
ELCOMMERCE.COM    v. SAP AG                                 11


corresponding algorithm and is indefinite, rendering
claim 37 invalid.
    The eight remaining means-plus-function elements in
claim 37 are similarly unsupported by adequate structure.
Because the analysis above renders claim 37 invalid,
however, there is no need to separately consider the
remaining functions. 3
    Independent claim 22 contains one means-plus-
function element: “[I]nput means for allowing a user
associated with a supply chain site to query the data
collector for supply-related data retrieved from one of the
supply chain sites other than the site of the user . . . .” Id.
col. 14 ll. 49–52. On appeal, elcommerce argues the
publisher provides corresponding structure, but the
specification’s explanation of the publisher “‘simply de-
scribes the function to be performed.’” Blackboard, 574
F.3d at 1384 (quoting Aristocrat, 521 F.3d at 1334). The
publisher is described as something that “receives query
requests” from the various independent supply chain
sites. ’903 patent col. 6 ll. 18–23. It provides no more
detail than that already contained in the claim language.
Id. col. 14 ll. 49–51 (claiming “input means for allowing a
user . . . to query the data collector for supply-related
data”).


    3   Contrary to elcommerce’s argument on appeal
that the DTE is corresponding structure for the “means
for formatting” function, Appellant’s Br. 46, the majority
determines that the publisher supports that limitation,
Majority Op. at 26. In any event, this analysis is irrele-
vant to the ultimate question of claim 37’s validity be-
cause claim 37 contains eight other indefinite means-plus-
function elements, seven of which the majority does not
even address.
12                                ELCOMMERCE.COM   v. SAP AG


     The specification further states that the publisher is
“for publishing data from the data collector upon request,”
id. col. 2 ll. 46–47, which likewise restates the “means for
publishing” limitation in claim 37. 4 Rather than provid-
ing “some explanation of how the computer performs the
claimed function,” the specification only “‘describes an
outcome, not a means for achieving that outcome.’”
Blackboard, 574 F.3d at 1384 (quoting Aristocrat, 521
F.3d at 1334). Accordingly, independent claim 22 is
invalid for indefiniteness, thereby invalidating dependent
claims 23 through 30, 32, and 33.
                            IV.
    The majority states that “[t]he ’903 patent provides
over eight columns of ‘Detailed Description of the Inven-
tion,’ with frequent references to the twenty-four pages of
graphs and diagrams.” Majority Op. at 26. It does not,
however, identify one relevant algorithm in any of these
pages of description, let alone one algorithm correspond-
ing to each claimed function. Instead it holds that expert
testimony is required to find the claims indefinite.
    Courts routinely identify corresponding structure
without the aid of expert testimony when construing
means-plus-function claims. See, e.g., Med. Instr. & Diag.
Corp., 344 F.3d at 1212–20 (determining the correspond-
ing structure by analyzing the specification, and disagree-
ing with the patentee’s expert testimony). The pernicious
result of the majority’s holding will be to deter district
courts from performing that routine analysis, and to
encourage boundless functional claiming.



     4   Claim 37 states, in relevant part: “means for pub-
lishing the formatted data view to the user’s supply chain
site.” ’903 patent col. 15 ll. 49–50 (emphasis added).
ELCOMMERCE.COM   v. SAP AG                            13


    As discussed, none of these eight columns or twenty-
four pages of graphs and diagrams contains algorithms
corresponding to the eleven means-plus-function claims.
The claims are therefore indefinite, and expert testimony
is neither required—nor permitted—to remedy the total
absence of structure. For these reasons, I would affirm
the district court’s holding that the asserted system
claims are invalid for indefiniteness.